DETAILED ACTION
1.	The communication is in response to the application received 08/18/2020, wherein claims 1-20 are pending and are examined as follows.
 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings are objected to because the labels in Fig. 1B are difficult to discern. For e.g., label 132 can be read clearly however the others cannot. Please update. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pathangi et al. US 2020/0161081 A1, in view of Moon et al. (US 2009/0257646 A1), hereinafter referred to as Pathangi and Moon, respectively.
Regarding claim 1, Pathangi teaches “A method for defect detection in a hole array on a substrate, comprising: scanning a substrate surface using at least one optical detector [A scanning electron microscope (SEM) scans the surface of a wafer. Fig. 14 shows the arrangement of the wafer inspection tool which includes a scanning subsystem. Also refer to ¶0073-0078. Although not an optical detector, it serves an analogous function for imaging the wafer to detect defects. See Moon below for optical detector support], generating at least one image of the substrate surface [SEM images are generated of a FEM wafer of contact hole arrays (e.g. ¶0047, ¶0057, ¶0060). See SEM images of the contact hole matrix in Fig. 2 and Figs. 5-8 (bottom right)]; and analyzing the at least one image to detect defects in the hole array on the substrate surface based on a comparison with respective imaged holes of the hole array and a theoretical hole model.”  [¶0062 discusses D2DB training for detecting defects where a semiconductor or device design is used as a reference. The SEM image is compared to the design clip where any anomalies are flagged as defective pixels]
Although Pathangi relies on an electron detection versus optical detection, Pathangi’s teachings are deemed relevant since the output signal, whether electrons or photons, facilitates detecting defects involving hole arrays. One who is skilled in the art would recognize that different detection options would have been available before the effective filing date of the claimed invention for achieving the desired results. As such, Moon is brought in from the same or similar field of endeavor to teach a “scanning a substrate surface using at least one optical detector” [See Moon’s image obtaining part 230 (Fig. 2) that includes line sensors and that requires at least five scans to image an entire wafer (e.g. ¶0046). Also see ¶0055 regarding the TDI line scan camera for rapidly detecting low intensity IR light] For the above reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methodology disclosed by Pathangi for detecting defects using deep learning to add the teachings of Moon as above to provide a method that can rapidly and precisely detect defects in a wafer using a relatively small amount of infrared light (¶0016).
Regarding claim 2, Pathangi and Moon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Pathangi however does not teach the limitation of claim 2. Moon on the other hand from the same or similar field of endeavor discloses “wherein the scanning further comprises: transporting the at least one optical detector using a transport mechanism.”  [See conveying part 240 for conveying the image obtaining part 230 (e.g. ¶0046)] The motivation for combining Pathangi and Moon has been discussed in connection with claim 1, above. 
Regarding claim 3, Pathangi and Moon teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Pathangi however does not teach the limitation of claim 3. Moon on the other hand from the same or similar field of endeavor discloses/suggests “wherein the transport mechanism comprises at least one linear motor.” [Conveying part 240 would necessarily require a driving means to convey the image obtaining part 230 to a desired location for imaging purposes. Also see ¶0070 with respect to area camera 1330 that is moved by a driving part 1340]  The motivation for combining Pathangi and Moon has been discussed in connection with claim 1, above. 
Regarding claim 4, Pathangi and Moon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Pathangi however does not teach the limitation of claim 4. Moon on the other hand from the same or similar field of endeavor discloses/suggests “wherein each of the at least one optical detector comprises a line scan camera [See ¶0055, i.e. a TDI line scan camera], wherein the line scan camera scans the substrate surface one pixel line at a time.” [Moon’s line scan camera performs linear scans across the surface of the wafer. See for e.g. Fig. 8 and ¶0052 where successive scans performed by 4 line sensors accumulates charges one pixel line at a time] The motivation for combining Pathangi and Moon has been discussed in connection with claim 1, above. 
Regarding claim 5, Pathangi and Moon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Pathangi further discloses “wherein the generating further comprises: providing pixel data from the optical detector to a local processor coupled to the optical detector [See computer subsystem 202 of Fig. 14. Also refer to ¶0079 and ¶0082]; generating the at least one image of the substrate surface by processing the pixel data [Same as above. Also see ¶0084 regarding processing of images]; and displaying the at least one image of the substrate surface on a display monitor coupled to the local processor.”  [See monitor 26 in Fig. 1. Pathangi’s computer subsystem 202 is a part of a PC system, image computer, etc. (¶0085) which are commonly connected to displays]
Regarding claim 6, Pathangi and Moon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Pathangi discloses an electron beam source 203 (Fig. 14), which although can achieve analogous results for detecting wafer defects, is not the same as a light source. Moon on the other hand from the same or similar field of endeavor teaches “further comprising: illuminating the wafer surface using a light source.”  [See for e.g. light source 10 in Fig. 1 and lamp 310 in Fig. 2] The motivation for combining Pathangi and Moon has been discussed in connection with claim 1, above. 
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of Claims 1 and 2.
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding claim 14, Pathangi and Moon teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Pathangi further discloses “wherein the at least one processor [See processor 208 in computer subsystem 202 (¶0082 and Fig. 14)] is further configured to: receive the at least one image of the substrate surface; and analyze the at least one image of the substrate surface.”  [See ¶0083-0084 of Pathangi.  For further reference see ¶0009 of Moon regarding analyzing image input to determine optical characteristics, defect density, etc.]
Claims 7, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pathangi, in view of Moon, and in further view of Liao et al. (US 2018/0366357 A1), hereinafter referred to as Liao.
Regarding claim 7, Pathangi and Moon teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim. Pathangi and Moon however do not explicitly disclose “wherein the light source comprises a line light source that only illuminates a line portion of the substrate surface at one time.”  Liao on the other hand from the same or similar field of endeavor teach the foregoing features. [See for e.g. claim 6 of Liao] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the defect detection methods disclosed by Pathangi and Moon to add the teachings of Liao as above to provide an automated in-line inspection system that does not require additional lab space and can effectively detect defects at low cost without significantly interrupting the production line or affecting its throughput desired by the IC industry (¶0006). 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claims 1 and 2. As to an inspection station coupled between two processing stations for performing semiconductor manufacturing processes, see Fig. 1 of Liao. The motivation for combining Pathangi, Moon, and Liao has been discussed in connection with claim 7, above. 
Regarding claim 16, Pathangi, Moon, and Liao teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Pathangi however does not disclose he features of claim 16. Moon on the other hand from the same or similar field of endeavor discloses/suggests “wherein each of the at least one optical detector comprises a line scan camera, wherein the line scan camera scans the substrate surface one pixel line at a time.”  [See citations from claim 4] The motivation for combining Pathangi and Moon has been discussed in connection with claim 1, above. 
Regarding claim 17, Pathangi, Moon, and Liao teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Pathangi however does not disclose the features of claim 17. Moon on the other hand from the same or similar field of endeavor discloses/suggests “wherein the transport mechanism comprises at least one linear motor.”  [See citations from claim 3. Note that Liao (Fig. 2A) does employ a motor to drive a robotic transfer arm] The motivation for combining Pathangi and Moon has been discussed in connection with claim 1, above. 
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486